DOUCET, Judge.
This is a companion case consolidated for trial and appeal with Numbers 7455, Bowers v. Greene, 386 So.2d 920, and 7457, Calcasieu Marine National Bank of Lake Charles v. Greene’s Marine Products, Inc., 386 So.2d 926, on the docket of this Court. The issues in this case and Number 7457, The Calcasieu Marine National Bank of Lake Charles v. Greene’s Marine Products, Inc., et al, are identical and are discussed therein, although separate opinions in each case are being rendered on this day.
Curt E. Bowers and Carl B. Smith brought this suit to collect on a promissory note in the amount of $7,310.68, which was assigned to them by the Calcasieu Marine National Bank of Lake Charles. The note had been executed in favor of the bank by defendant, Greene’s Marine Products, Inc., and endorsed by defendant, D. C. Greene.
Defendants answered, reconvened, and brought a third party demand against the Calcasieu Marine National Bank of Lake Charles. The relief sought by both incidental actions was damages for the bank’s allegedly wrongful attachment of defendants’ property in the companion case of The Calcasieu Marine National Bank of Lake Charles v. Greene’s Marine Products, Inc., et al., our docket No. 7457, and the restitution of certain funds withdrawn from defendants’ account with the bank, plus damages for their allegedly wrongful withdrawal.
Judgment was rendered in favor of the plaintiffs and against the defendants in sol-ido in the sum of $7,310.68, plus interest and attorney’s fees as provided for in the note. Defendants’ reconventional and third party demands were dismissed. From that judgment, defendants appealed.
For the reasons assigned in our opinion in The Calcasieu Marine National Bank of Lake Charles v. Greene’s Marine Products, Inc., et al., our docket No. 7457, the judgment appealed by defendants is affirmed. All costs of this appeal are taxed to the defendants.

AFFIRMED.